Citation Nr: 1222754	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  09-11 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation greater than 20 percent for service-connected degenerative disc disease (DDD) and spondylo-arthritis of the cervical spine.  

2.  Entitlement to an evaluation greater than 10 percent for service-connected DDD and spondylo-arthritis of the lumbar spine, status post laminectomy at L4.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel



REMAND

The Veteran had active service from July 1958 to July 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes assisting the Veteran in procuring service treatment records and other relevant treatment records, and providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Veteran's service-connected low back disorder is currently evaluated as 10 percent disabling, and his service-connected cervical spine disorder is currently evaluated as 20 percent disabling.  After a review of the claims folder, the Board finds that a remand of these increased rating claims is required for further evidentiary development.  

VA treatment records dated from August 2007 to March 2008 reflect that the Veteran was seen at the Oakland Park Community Based Outpatient Clinic on a regular basis with complaints of on-going back pain.  During an August 2007 VA treatment visit, the physician referenced results from a June 2007 lumbar spine magnetic resonance imaging (MRI), the findings of which revealed severe degenerative joint disease (DJD) throughout the lumbar spine; disc herniation at L1-L2 and large bulging annulus at L2-L3 with end plate changes at L3-L4 and L4-L5; right foraminal stenosis at L4-L5 and left foraminal stenosis at L3-L4; and degenerative facet disease with spinal stenotic change at multiple levels.  

The Veteran underwent an MRI of his cervical spine in January 2008, the impression of which revealed "multilevel severe cervical spondylosis with ventral extradural defects resulting in mild narrowing in the sagittal dimension of the central spinal canal particularly at the C3-4 level" and "multilevel cervical foraminal narrowing related to disc space narrowing, posterolateral bulging of the disc and uncovertebral joint thickening."  

The record shows that the Veteran was last afforded a VA examination in March 2008.  During this examination, the Veteran provided his military history, and reported that he began experiencing intermittent low back pain due to various triggers after his separation from service.  According to the Veteran, the pain is moderate in nature, and comes and goes several times a year and can last for months at a time.  The Veteran also indicated that his low back pain radiates to his right lower extremity and while a laminectomy helped improve his pain, he continues to experience intermittent low back pain with radiculopathy.  With respect to his cervical spine, the Veteran reportedly began experiencing intermittent neck/cervical pain approximately one year prior, and described the pain as a "constant tingling" sensation that is severe in nature.  The Veteran also reported to have weekly flare-ups of his spinal condition which he described as severe in nature.  According to the Veteran, while he is unsure as to what precipitates his cervical pain, not following his daily lower back exercises, being immobile for a period of time, and staying in bed for a long time can bring on his low back pain.  With respect to any functional limitations, the Veteran reported no limitation of motion due to his neck pain, but did note that he avoids bending forward, twisting from side to side, and mowing his lawn as a result of his low back pain.  

Upon physical examination, the examiner observed no abnormalities or signs of ankylosis in the Veteran's cervical or thoracolumbar spine.  During the cervical spine range-of-motion exercises, the Veteran was shown to have forward flexion to 30 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left rotation to 70 degrees.  During the lumbar spine range-of-motion exercises, the Veteran was shown to have forward flexion to 90 degrees, extension to 20 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  The examiner observed objective evidence of pain, but no additional limitation of motion following repetitive movement.  Additionally, the neurological examination of the upper and lower extremities revealed that the Veteran's sensory and motor functions were within normal limits and his reflexes were intact.  

The examiner also reviewed diagnostic records dated in January 2007.  Report of the January 2007 X-ray of the cervical spine revealed osteoarthritic changes with osteophyte formation and narrowing of the disc spaces between C4-C5, C5-C6 and C6-C7.  Report of the January 2007 X-ray of the lumbar spine revealed marked degenerative changes in the lower lumbar spine with spinal stenosis.  The Veteran did not report any incapacitating episodes of spine disease, but did report to have missed seven weeks of work in the past twelve-month period due to low back pain, medical visits, and physical therapy treatment sessions.  Based on her evaluation of, and discussion with, the Veteran, the examiner diagnosed the Veteran with degenerative disc disease and spondylo-arthritis in the cervical and lumbar spine, status post laminectomy at L4.  

Statements submitted by the Veteran reflect that his back problems have continued to worsen through the years.  See Statement of Veteran, date stamped as received in August 2008; see also March 2009 substantive appeal.  Further, in the May 2012 Informal Hearing Presentation (IHP), the Veteran, through his representative, appears to contend that his service-connected back condition has worsened since his last examination.  In addition, while the objective medical evidence of record does not reflect any signs of a neurological disorder, the Veteran has continuously reported to have symptoms of radiculopathy in his right lower extremity as well as a history of leg or foot weakness.  

The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Moreover, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  As it has been over four years since the Veteran's last VA examination and the Board is precluded from arriving at its own unsubstantiated medical conclusions and is instead bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

As this matter is being remanded for further development, the agency of original jurisdiction (AOJ) should also attempt to obtain any additional medical records pertinent to the Veteran's claims.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  Request relevant records pertaining to treatment the Veteran has received for his cervical and lumbar spine disorder from the VA Outpatient Clinic in Oakland Park, Florida, dating from March 2008 to the present.  All such available documents should be associated with the claims file.  

2.  Thereafter, schedule the Veteran for an examination to determine the nature and extent of the service-connected DDD and degenerative spondylo-arthritis of the lumbar spine and cervical spine.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  All pertinent pathology associated with the service-connected cervical spine disorder and low back disability should be noted in the examination report.  

In particular, the examiner should annotate all pertinent pathology associated with each disability, including, but not limited to, any muscle spasm, guarding, or abnormal gait or abnormal spinal contour (such as scoliosis, reversed lordosis, or abnormal kyphosis).  The examiner should note the presence or absence of any favorable or unfavorable ankylosis of the Veteran's cervical spine or thoracolumbar spine.  Also, the examiner should identify any neurological pathology related to the service-connected cervical spine and lumbar spine disabilities (identifying the nerves involved or seemingly involved) and fully describe the extent and severity of those symptoms.  The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome of the cervical spine or lumbar spine that requires bed rest prescribed by a physician and treatment by a physician.  

Also, the examiner should provide the ranges of motion of the Veteran's lumbosacral and cervical spine.  The examiner should also note whether--upon repetitive motion-- there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range-of-motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the cervical or lumbar spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  

The examiner should also provide an opinion concerning the impact of the service-connected cervical spine and low back disability on the Veteran's ability to obtain and maintain substantially gainful employment.  

A complete rationale for all opinions expressed must be provided.  

3.  After undertaking any additional development deemed appropriate, re-adjudicate the issues on appeal.  If the decisions remain in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

